Appeal by the employer and its carrier from a decision of the Workmen’s Compensation Board which made an award of death benefits. On December 13, 1953 in the course of his employment the decedent had an automobile accident, was rendered unconscious and was hospitalized. He received a cerebral concussion or contusion, a whiplash injury to his neck and contusions to his knee, leg and elbow. He was placed in traction and *805suffered severe headaches while in the hospital. On December 19 he returned home where he complained of ringing in his ears, severe headaches and was in a depressed condition. On the morning of December 22 he shot himself. The board found that the decedent was happily married, he had a new home and had recently been promoted. Three doctors testified that there was a causal relationship between the injuries sustained in the accident and the suicide. The Referee made an award of death benefits and the board affirmed a finding that the decedent had suffered a severe brain injury which precipitated the suicide. Three doctors testified that the decedent sustained a serious brain injury in the accident. There was testimony indicating that this injury resulted in a catastrophic emotional change which was characterized as a severe depression and that this caused the decedent to commit suicide. There is therefore substantial medical testimony in the record supporting the board’s finding of causal relationship between the injuries which the decedent sustained in the accident and his suicide. Decision and award of the Workmen’s Compensation Board unanimously affirmed, with costs to the board. Present — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.